 

Exhibit 10.3

 

Execution Version

 

GUARANTY

 

THIS GUARANTY (as amended, supplemented, amended and restated or otherwise
modified from time to time, this “Guaranty”), effective as of December 30, 2016,
is made by each of the undersigned (each, a “Guarantor” and, together with each
of the other signatories hereto and any other entities from time to time that
become a party hereto, the “Guarantors”), in favor of the Administrative Agent
and each of the Secured Parties (each as defined below).

 

WITNESSETH:

 

WHEREAS, reference is made to the First Lien Exit Credit Agreement, dated as of
December 30, 2016, by and among Energy XXI Gulf Coast, Inc., a Delaware
corporation (“Borrower”), the lenders party thereto (the “Lenders”), Wells Fargo
Bank, N.A., as administrative agent for the Lenders (the “Administrative
Agent”), and the other parties party thereto (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “First Lien Credit
Agreement”);

 

WHEREAS, each Guarantor has duly authorized the execution, delivery and
performance of this Guaranty; and

 

WHEREAS, each Guarantor is a wholly owned Subsidiary of Borrower and it is in
the best interests of each Guarantor to execute this Guaranty inasmuch as each
such Guarantor will derive substantial direct and indirect benefits from the
First Lien Credit Agreement.

 

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, each Guarantor agrees, for the benefit of each Secured
Party, as follows:

 

ARTICLE 1. DEFINITIONS

 

SECTION 1.1.         Certain Terms. The following terms (whether or not
underscored) when used in this Guaranty, including its preamble and recitals,
shall have the following meanings (such definitions to be equally applicable to
the singular and plural forms thereof):

 

“Administrative Agent” shall mean Wells Fargo Bank, N.A. in its capacity as
“Administrative Agent” under the First Lien Credit Agreement and the other Loan
Documents, together with any successor(s) and assign(s) thereto.

 

“Borrower” is defined in the first recital.

 

“First Lien Credit Agreement” is defined in the first recital.

 

“Guarantor” is defined in the preamble.

 

“Guaranty” is defined in the preamble.

 

“Junior Liabilities” is defined in the Section 2.7(a).

 

“Liabilities” is defined in the Section 2.7(a).

 

 

 

  

“Maximum Liability” is defined in the Section 2.1(b).

 

“Secured Hedging Agreements” means Hedging Agreements between the Borrower and
any Approved Counterparty that is or was a Lender or an Affiliate thereof at the
time such Approved Counterparty entered into such Hedging Agreement (but only
for purposes of such Hedging Agreements so entered into and not for Hedging
Agreements entered into after such Approved Counterparty ceased to be a Lender
or Affiliate thereof).

 

“Senior Liabilities” is defined in the Section 2.7(a).

 

“UCC” means the Uniform Commercial Code, as in effect in the State of New York,
as the same may be amended from time to time.

 

SECTION 1.2.         First Lien Credit Agreement Definitions. Unless otherwise
defined herein or the context otherwise requires, terms used in this Guaranty,
including its preamble and recitals, have the meanings provided in the First
Lien Credit Agreement.

 

SECTION 1.3.         UCC Definitions. Unless otherwise defined herein or the
context otherwise requires, terms for which meanings are provided in the UCC are
used in this Guaranty, including its preamble and recitals, with such meanings.

 

ARTICLE 2. GUARANTY PROVISIONS

 

SECTION 2.1.         Guaranty. Each Guarantor hereby absolutely, unconditionally
and irrevocably:

 

(a)          guarantees (i) the full and punctual payment when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations of the Borrower and each other Obligor now or
hereafter existing under the First Lien Credit Agreement, the Notes, the Letters
of Credit, the Bank Product Agreements with Bank Product Providers and each
other Loan Document (including, without limitation, the payment and performance
of any and all present or future obligations of the Borrower according to the
terms of any present or future Secured Hedging Agreements or Bank Product
Agreements permitted by and pursuant to the First Lien Credit Agreement now
existing or hereafter entered into between the Borrower and one or more of the
then current Lenders or Affiliates of then current Lenders) to which the
Borrower or such other Obligor is or may become a party, whether for principal,
interest, fees, expenses or otherwise, and (ii) all renewals, rearrangements,
increases, extensions for any period, substitutions, modification, amendments or
supplements in whole or in part of any of the above Loan Documents or Bank
Product Agreements or obligations, (in each case including all such amounts
which would become due but for the operation of the automatic stay under Section
362(a) of the United States Bankruptcy Code, 11 U.S.C. §362(a), and the
operation of Sections 502(b) and 506(b) of the United States Bankruptcy Code, 11
U.S.C. §502(b) and §506(b)); and

 

- 2 -EXXI Obligor Guaranty

 

  

(b)          indemnifies and holds harmless each Secured Party for any and all
costs and expenses (including reasonable attorney’s fees and expenses) incurred
by such Secured Party in enforcing any rights under this Guaranty, except for
costs and expenses resulting from such Secured Party’s gross negligence or
willful misconduct (IT BEING UNDERSTOOD THAT IT IS THE INTENTION OF THE PARTIES
HERETO THAT SUCH SECURED PARTY BE INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE
(OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR
CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL); provided,
however, that each Guarantor shall be liable under this Guaranty for the maximum
amount of such liability that can be hereby incurred without rendering this
Guaranty, as it relates to such Guarantor, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount (such highest amount determined hereunder being such Guarantor’s
“Maximum Liability”). This Section 2.1(b) with respect to the Maximum Liability
of each Guarantor is intended solely to preserve the rights of the
Administrative Agent hereunder to the maximum extent not subject to avoidance
under Applicable Law, and no Guarantor nor any other Person or entity shall have
any right or claim under this Section 2.1(b) with respect to the Maximum
Liability, except to the extent necessary so that the obligations of each
Guarantor hereunder shall not be rendered voidable under Applicable Law. Each
Guarantor agrees that the Obligations guaranteed hereunder may at any time and
from time to time exceed such Guarantor’s Maximum Liability without impairing
this Guaranty or affecting the rights and remedies of the Administrative Agent
hereunder. This Guaranty constitutes a guaranty of payment when due and not of
collection, and each Guarantor specifically agrees that it shall not be
necessary or required that any Secured Party exercise any right, assert any
claim or demand or enforce any remedy whatsoever against the Borrower or any
other Obligor (or any other Person) before or as a condition to the obligations
of each Guarantor hereunder. All payments hereunder are to be made in the
currency in which they are due under the First Lien Credit Agreement.

 

SECTION 2.2.       Acceleration of Guaranty. Each Guarantor agrees that if an
Event of Default occurs under clauses (c) or (d) contained in Section 8.1.9 of
the First Lien Credit Agreement at a time when any of the Obligations of the
Borrower, any Guarantor, or any other Obligor may not then be due and payable,
each Guarantor will pay to the Secured Parties forthwith the full amount which
would be payable hereunder by each such Guarantor as if all such Obligations
were then due and payable.

 

SECTION 2.3.       Guaranty Absolute, etc. This Guaranty shall in all respects
be a continuing, absolute, unconditional and irrevocable guaranty of payment,
and shall remain in full force and effect until the Termination Date. Each
Guarantor guarantees that the Obligations of the Borrower and each other Obligor
will be paid strictly in accordance with the terms of the First Lien Credit
Agreement and each other Loan Document or Bank Product Agreement under which
they arise, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Secured Party with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, unconditional and irrevocable irrespective of:

 

(a)          (i) any lack of validity, legality or enforceability of the First
Lien Credit Agreement, any Note, any Letter of Credit, or any other Loan
Document, Bank Product Agreement or any portion of any thereof or (ii) the First
Lien Credit Agreement, any Note, any Letter of Credit or any other Loan
Document, Bank Product Agreement or any portion of any thereof being void or
voidable;

 

- 3 -EXXI Obligor Guaranty

 

  

(b)          the failure of any Secured Party or any holder of any Note, any
Issuer of or participant in a Letter of Credit or holder of an interest therein
(i) to assert any claim or demand or to enforce any right or remedy against the
Borrower, any other Obligor or any other Person (including any other guarantor)
under the provisions of the First Lien Credit Agreement, any Note, any Letter of
Credit, any other Loan Document, Bank Product Agreement or otherwise, or (ii) to
exercise any right or remedy against any other guarantor of, or collateral
securing, any Obligations of the Borrower or any other Obligor;

 

(c)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of the Borrower or any other
Obligor, or any other extension, increase, compromise or renewal of any
Obligation of the Borrower or any other Obligor;

 

(d)          any reduction, limitation, impairment or termination of any
Obligations of the Borrower or any other Obligor for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to (and each Guarantor hereby waives any right to or claim of) any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Obligations
of the Borrower, any other Obligor or otherwise;

 

(e)          any amendment to, extension, variance, alteration, rescission,
waiver, increase, or other modification of, or any consent to departure from,
any of the terms of the First Lien Credit Agreement, any Note, any Letter of
Credit, or any other Loan Document or Bank Product Agreement including, without
limitation, any increase or reduction to the rate of interest on all or any of
the Obligations;

 

(f)          any addition, exchange, release, surrender or non-perfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any other guaranty, held by any Secured Party or any holder
of any Note, any Issuer of or participant in a Letter of Credit or holder of an
interest therein securing any of the Obligations of the Borrower or any other
Obligor; or

 

(g)          any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, the Borrower, any other
Obligor, any surety or any guarantor.

 

SECTION 2.4.         Reinstatement. Each Guarantor agrees that this Guaranty
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment (in whole or in part) of any of the Obligations guaranteed
hereby is rescinded or must otherwise be restored by any Secured Party or any
holder of any Note, any Issuer of or participant in a Letter of Credit or a
holder of an interest therein, upon the insolvency, bankruptcy or reorganization
of the Borrower, or any other Obligor or otherwise, all as though such payment
had not been made.

 

- 4 -EXXI Obligor Guaranty

 

  

SECTION 2.5.         Waiver. Each Guarantor hereby expressly waives:

 

(a)          promptness, diligence, presentment, notice of acceptance and any
other notice with respect to any of the Obligations of the Borrower or any other
Obligor and this Guaranty and any requirement that the Administrative Agent, any
Lender or any other Secured Party, protect, secure, perfect or insure any
security interest or Lien, or any property subject thereto, or exhaust any right
or take any action against the Borrower, any other Obligor or any other Person
(including any other guarantor) or entity or any collateral securing the
Obligations of the Borrower or any other Obligor, as the case may be. Each
Guarantor hereby further waives all rights that it may have now or in the future
under any statute, or at common law, or in law or equity, or otherwise, to
compel any Secured Party to marshall assets or to proceed in respect of
Obligations guaranteed hereunder or under any Loan Document or Bank Product
Agreement against any other Obligor, any other party or against any security for
the payment and performance of the Obligations before proceeding against, or as
a condition to proceeding against, such Guarantor; and

 

(b)          each and every right to which it may be entitled by virtue of the
suretyship under any Applicable Law.

 

SECTION 2.6.         Waiver of Subrogation. Until one year and one day after the
Termination Date, each Guarantor hereby irrevocably waives any claim or other
rights which it may now or hereafter acquire against the Borrower or any other
Obligor that arise from the existence, payment, performance or enforcement of
such Guarantor’s obligations under this Guaranty or any other Loan Document or
Bank Product Agreement, including any right of subrogation, reimbursement,
contribution, exoneration, or indemnification, any right to participate in any
claim or remedy of the Secured Parties against the Borrower or any other Obligor
or any collateral which the Administrative Agent now has or hereafter acquires,
whether or not such claim, remedy or right arises in equity, or under contract,
statute or common law, including the right to take or receive from the Borrower
or any other Obligor, directly or indirectly, in cash or other property or by
set-off or in any manner, payment or security on account of such claim or other
rights. If any amount shall be paid to any Guarantor in violation of the
preceding sentence and the Obligations shall not have been indefeasibly paid in
cash in full and the Commitments have not been terminated and all Letters of
Credit have not been terminated or expired, such amount shall be deemed to have
been paid to such Guarantor for the benefit of, and held in trust for, the
Secured Parties, and shall forthwith be paid to the Secured Parties to be
credited and applied upon the Obligations, whether matured or unmatured. Each
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by the First Lien Credit Agreement and
that the waiver set forth in this Section 2.6 is knowingly made in contemplation
of such benefits.

 

- 5 -EXXI Obligor Guaranty

 

  

SECTION 2.7.         Subordination of Obligations of Guarantors.

 

(a)          Definitions. All obligations of each Guarantor, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, or now
or hereafter existing, or due or to become due, are hereinafter collectively
called the “Liabilities”. All Liabilities to the Administrative Agent and the
Secured Parties under or in connection with this Guaranty are hereinafter called
the “Senior Liabilities”; and all Liabilities to the Borrower or any other
Obligor are hereinafter collectively called the “Junior Liabilities”; it being
expressly understood and agreed that the term “Senior Liabilities”, as used
herein, shall include, without limitation, any and all interest accruing on any
of the Senior Liabilities after the commencement of any bankruptcy, insolvency,
receivership, liquidation, dissolution or similar circumstance, notwithstanding
any provision or rule of law which might restrict the rights of the
Administrative Agent or any other Secured Party, as against the Borrower, any
Guarantor or anyone else, to collect such interest.

 

(b)          Subordination. Except as otherwise expressly provided in this
Guaranty or in the First Lien Credit Agreement, or as Administrative Agent and
the Secured Parties may hereafter otherwise expressly consent in writing, the
payment of all Junior Liabilities shall be postponed and subordinated to the
payment in full of the Senior Liabilities and the indefeasible payment in cash
in full of the Obligations, and the termination of the Commitments and the
termination or expiration of any and all Letters of Credit, and no payments or
other distributions whatsoever in respect of any Junior Liabilities shall be
made, nor shall any properties or assets of any Guarantor be applied to the
purchase or other acquisition or retirement of any Junior Liabilities; provided,
however, except as otherwise expressly provided in the First Lien Credit
Agreement that until such time as the Administrative Agent shall have notified
each Guarantor and the Borrower to the contrary, or any Guarantor shall be in
default in the payment when due, whether by acceleration or otherwise, of any
amount payable in respect of the Senior Liabilities, payments made to third
parties in the ordinary course of business are excepted from the terms of the
foregoing provisions of this Section 2.7(b).

 

(c)          Payments Held in Trust. Any amounts paid in violation of this
Section 2.7 shall be received in trust for the Secured Parties and shall be
promptly turned over to the Administrative Agent. Each Guarantor will mark its
books and records, and cause its respective Subsidiaries to mark their books and
records, so as to indicate that the Junior Liabilities are subordinated in
accordance with the terms of this Guaranty, and will cause to be clearly
inserted in any promissory note or other instrument which at any time evidences
any of the Junior Liabilities a statement to the effect that the payment thereof
is subordinated in accordance with the terms of this Guaranty. Each Guarantor
shall execute such further documents or instruments and take such further action
as the Administrative Agent may reasonably from time to time request to carry
out the intent of this Guaranty.

 

SECTION 2.8.         Successors, Transferees and Assigns; Transfers of Notes.
This Guaranty shall (a) be binding upon each Guarantor, and their respective
successors, transferees and assigns (provided, however, that no Guarantor may
assign any of its obligations hereunder without the prior written consent of all
Lenders), and (b) inure to the benefit of the Administrative Agent and each
other Secured Party and be enforceable by the Administrative Agent. Without
limiting the generality of the foregoing clause (b), any Lender may assign or
otherwise transfer (in whole or in part) any Note, Loan or Letter of Credit held
by it to any other Person or entity, and such other Person or entity shall
thereupon become vested with all rights and benefits in respect thereof granted
to such Lender under any Loan Document (including this Guaranty) or otherwise,
subject, however, to any contrary provisions in such assignment or transfer, and
to the provisions of Article 9 and Section 10.11 of the First Lien Credit
Agreement.

 

- 6 -EXXI Obligor Guaranty

 

  

SECTION 2.9.         Election of Remedies. Except as otherwise provided in the
First Lien Credit Agreement, if the Administrative Agent may, under applicable
law, proceed to realize its benefits under any of this Guaranty or the other
Loan Documents giving the Administrative Agent a lien upon any Collateral,
either by judicial foreclosure or by non judicial sale or enforcement, the
Administrative Agent may, at its sole option, determine which of its remedies or
rights it may pursue without affecting any of its rights and remedies under this
Guaranty. If, in the exercise of any of its rights and remedies, the
Administrative Agent shall forfeit any of its rights or remedies, including its
right to enter a deficiency judgment against any Obligor or any other Person,
whether because of any applicable laws pertaining to “election of remedies” or
the like, each Guarantor hereby consents to such action by the Administrative
Agent and waives any claim based upon such action, even if such action by the
Administrative Agent shall result in a full or partial loss of any rights of
subrogation that any Guarantor might otherwise have had but for such action by
the Administrative Agent. Any election of remedies that results in the denial or
impairment of the right of the Administrative Agent to seek a deficiency
judgment against the Borrower shall not impair the Guarantors’ obligation to pay
the full amount of the Obligations.

 

SECTION 2.10.         Contribution by Guarantors. All Guarantors desire to
allocate among themselves (collectively, the “Contributing Guarantors”), in a
fair and equitable manner, their obligations arising under this Guaranty.
Accordingly, in the event any payment or distribution is made on any date by a
Guarantor (a “Funding Guarantor”) under this Guaranty such that its Aggregate
Payments exceeds its Fair Share as of such date, such Funding Guarantor shall be
entitled to a contribution from each of the other Contributing Guarantors in an
amount sufficient to cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the Fair Share Contribution Amount with respect to any
Contributing Guarantor for purposes of this Section 2.10, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (1)
the aggregate amount of all payments and distributions made on or before such
date by such Contributing Guarantor in respect of this Guaranty (including in
respect of this Section 2.10), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 2.10. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 2.10 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 2.10.

 

- 7 -EXXI Obligor Guaranty

 

  

ARTICLE 3. REPRESENTATIONS AND WARRANTIES

 

Each Guarantor hereby represents and warrants to each Secured Party as set forth
in this Article 3.

 

SECTION 3.1.         Representations and Warranties. All of the representations
and warranties made by the Borrower or any other Obligor regarding such
Guarantor or its Subsidiaries in the First Lien Credit Agreement or in any other
Loan Document are true and correct in all respects as if such representations
and warranties were incorporated herein in their entirety and made by such
Guarantor.

 

SECTION 3.2.         No Defaults or Violations of Law. No Default or Event of
Default has occurred and is continuing. Except the pendency of the Chapter 11
Cases and the circumstances, events and transactions occurring as part thereof,
no default (or event or circumstance which, but for the passage of time or the
giving of notice, or both, would constitute a default) has occurred and is
continuing with respect to any note, indenture, loan agreement, mortgage, lease,
deed or other material agreement to which any Guarantor is a party or by which
it or its properties is bound, except for such defaults that will not have a
Material Adverse Effect. No Guarantor is in violation of any Applicable Law,
except for such violations that will not have a Material Adverse Effect.

 

SECTION 3.3.         Informed on Financial Condition. Each Guarantor has
knowledge of the Borrower’s and each other Obligor’s financial condition and
affairs and has adequate means to obtain from the Borrower and each other
Obligor on an ongoing basis information relating thereto and to the Borrower’s
and such Obligor’s ability to pay and perform the Obligations, and agrees to
assume the responsibility for keeping, and to keep, so informed for so long as
this Guaranty is in effect. Each Guarantor acknowledges and agrees that the
Secured Parties shall have no obligation to investigate the financial condition
or affairs of any Obligor for the benefit of any Guarantor nor to advise any
Guarantor of any fact respecting, or any change in, the financial condition or
affairs of the Borrower or any other Obligor that might become known to any
Secured Party at any time, whether or not such Secured Party knows or believes
or has reason to know or believe that any such fact or change is unknown to any
Guarantor, or might (or does) materially increase the risk of any Guarantor as
guarantor, or might (or would) affect the willingness of any Guarantor to
continue as a guarantor of the Obligations.

 

SECTION 3.4.         Benefit to Guarantors. Each Guarantor represents that it is
in the best interests of such Guarantor to execute this Guaranty inasmuch as
each such Guarantor will derive substantial direct and indirect benefits from
the Loans made from time to time to, and the Letters of Credit issued on behalf
of, the Borrower by the Lenders and/or Issuers pursuant to the First Lien Credit
Agreement, and the financial accommodations made from time to time to the
Borrower and Guarantors by the Secured Parties pursuant to any other Loan
Document or Bank Product Agreement, each Guarantor is willing to guarantee the
obligations of the Borrower and the other Obligors under the First Lien Credit
Agreement and any other Loan Document or Bank Product Agreement, and each
Guarantor agrees that the Secured Parties are relying on this representation in
agreeing to make Credit Extensions to the Borrower.

 

- 8 -EXXI Obligor Guaranty

 

  

ARTICLE 4. COVENANTS

 

SECTION 4.1.         Affirmative Covenants. Each Guarantor covenants and agrees
that, until the Termination Date, each Guarantor shall and shall cause any
Subsidiaries to, unless the Lenders or the Required Lenders, as applicable,
shall otherwise consent in writing in accordance with the First Lien Credit
Agreement, perform each of the obligations set forth in Section 7.1 of the First
Lien Credit Agreement, to the extent such obligations pertain to each such
Guarantor or its assets, as if such obligations were set forth in full in this
Guaranty.

 

SECTION 4.2.         Negative Covenants. Each Guarantor covenants and agrees
that, until the Termination Date, no Guarantor shall, and no Guarantor shall
cause any Subsidiary to, without the prior written consent of the Lenders or the
Required Lenders, as applicable, in accordance with the First Lien Credit
Agreement, do anything prohibited by Section 7.2 of the First Lien Credit
Agreement, to the extent such obligations pertain to any Guarantor or its
assets, as if each such prohibition was set forth in full in this Guaranty.

 

SECTION 4.3.         Non-Petition Covenant. Prior to the date that is one year
and one day after the Termination Date, no Guarantor will, and no Guarantor will
allow any Subsidiary to, directly or indirectly, commence, join any other person
in commencing, or authorize a trustee or other person acting on its behalf or on
behalf of others to commence, any bankruptcy, reorganization, arrangement,
insolvency, liquidation, or receivership proceeding under the laws of the United
States or any state of the United States against any other Guarantor or the
Borrower, or any other their respective Subsidiaries.

 

ARTICLE 5. MISCELLANEOUS PROVISIONS

 

SECTION 5.1.         Waiver of Fraudulent Conveyance Claims. Each Guarantor
hereby waives the right to assert any claim or cause of action to avoid any
transfer to the Administrative Agent or to any other Secured Party contemplated
by and made pursuant to the First Lien Credit Agreement or any other Loan
Document that may exist by virtue of any federal or state statute providing for
such avoidance.

 

SECTION 5.2.         Loan Document. This Guaranty is a Loan Document executed
pursuant to the First Lien Credit Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions thereof.

 

SECTION 5.3.        Binding on Successors, Transferees and Assigns; Assignment.
In addition to, and not in limitation of, Section 2.8, this Guaranty shall be
binding upon each Guarantor and their respective successors, transferees and
assigns and shall inure to the benefit of and be enforceable by each Secured
Party and their respective successors, transferees and assigns (to the full
extent provided pursuant to Section 2.9); provided, however, that no Guarantor
may assign any of its obligations hereunder without the prior written consent of
all Lenders.

 

- 9 -EXXI Obligor Guaranty

 

  

SECTION 5.4.        Amendments. No amendment to or waiver of any provision of
this Guaranty nor consent to any departure by any Guarantor from its obligations
under this Guaranty shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent (on behalf of the Lenders or the
Required Lenders, as the case may be, pursuant to Section 10.1 of the First Lien
Credit Agreement) and such Guarantor and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

SECTION 5.5.        Notices. Except as otherwise provided in this Guaranty, all
notices and other communications provided for hereunder shall be in writing or
by facsimile and addressed, delivered or transmitted to the appropriate party at
the address or facsimile number of (a) each Guarantor, as specified on the
signature pages of this Guaranty, (b) the Administrative Agent or a Secured
Party, as specified pursuant to Section 10.2 of the First Lien Credit Agreement,
or (c) at such other address or facsimile number as may be designated by such
party in a prior written notice to the other party. Except as otherwise provided
in this Guaranty, any notice or other communication, if mailed and properly
addressed with postage prepaid or if properly addressed and sent by pre-paid
courier service, shall be deemed given when received; any such notice or other
communication, if transmitted by facsimile, shall be deemed given when
transmitted and electronically confirmed.

 

SECTION 5.6.        No Waiver; Remedies. In addition to, and not in limitation
of, Section 2.3 and Section 2.5, no failure on the part of any Secured Party or
any holder of a Note, an Issuer of or participant in a Letter of Credit or
holder of an interest therein to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

SECTION 5.7.        Section Captions. The various headings of this Guaranty are
inserted for convenience only and shall not affect the meaning or interpretation
of this Guaranty or any provisions thereof.

 

SECTION 5.8.        Setoff. In addition to, and not in limitation of, any rights
of any Secured Party under applicable law, each Secured Party shall, upon the
occurrence of any Default described in clauses (b) through (d) of Section 8.1.9
of the First Lien Credit Agreement or any other Event of Default, have the right
to appropriate and apply to the payment of the obligations of the Guarantors
owing to it hereunder, whether or not then due, and each Guarantor hereby grants
to each Secured Party a continuing security interest in, any and all balances,
credits, deposits, accounts or moneys of such Guarantor then or thereafter
maintained with such Secured Party and any and all property of every kind or
description of or in the name of such Guarantor now or hereafter, for any reason
or purpose whatsoever, in the possession or control of, or in transit to, such
Secured Party, such holder or any agent or bailee for such Secured Party;
provided, however, that any such appropriation and application shall be subject
to the provisions of Section 4.8 of the First Lien Credit Agreement.

 

- 10 -EXXI Obligor Guaranty

 

  

SECTION 5.9.        Severability. Any provision of this Guaranty which is
prohibited, inoperative, invalid or unenforceable in any jurisdiction shall, as
to such provision and such jurisdiction, be ineffective to the extent of such
prohibition, non-operation, invalidity or unenforceability without invalidating
the remaining provisions of this Guaranty or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 5.10.        Counterparts. This Guaranty may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Guaranty by
facsimile shall be effective as delivery of a manually executed counterpart of
this Guaranty.

 

SECTION 5.11.        Governing Law, Entire Agreement. THIS GUARANTY SHALL BE
GOVERNED BY AND IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICT OF LAW
EXCEPT SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). THIS GUARANTY
AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR
AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

 

THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

SECTION 5.12.        Forum Selection and Consent to Jurisdiction. ANY LITIGATION
BASED HEREON, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS, ANY
ISSUER, ANY OTHER SECURED PARTY OR ANY GUARANTOR IN CONNECTION HEREWITH SHALL BE
BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT, ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH GUARANTOR IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS
FOR NOTICES SPECIFIED IN SECTION 5.5. EACH GUARANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY
GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, SUCH GUARANTOR HEREBY IRREVOCABLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
GUARANTY.

 

- 11 -EXXI Obligor Guaranty

 

  

SECTION 5.13.        Waiver of Jury Trial. EACH GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY
RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUER, ANY
OTHER SECURED PARTY OR ANY GUARANTOR IN CONNECTION THEREWITH. EACH GUARANTOR
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT, EACH LENDER, EACH ISSUER AND EACH OTHER SECURED PARTY
ENTERING INTO THE LOAN DOCUMENTS.

 

SECTION 5.14.        Additional Guarantors.  Each Subsidiary of the Borrower
that is required to become a party to this Guaranty pursuant to Section 7.1.8 of
the First Lien Credit Agreement shall become a Guarantor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of a Joinder
Agreement substantially in the form of Annex I hereto.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

- 12 -EXXI Obligor Guaranty

 

  

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

  GUARANTORS       ENERGY XXI GOM, LLC       By: /s/ Rick Fox     Name: Rick Fox
    Title: Chief Financial Officer & Treasurer         ENERGY XXI TEXAS ONSHORE,
LLC       By: /s/ Rick Fox     Name: Rick Fox     Title: Chief Financial Officer
& Treasurer         ENERGY XXI ONSHORE, LLC       By: /s/ Rick Fox    
Name:  Rick Fox     Title: Chief Financial Officer & Treasurer         ENERGY
XXI PIPELINE, LLC       By: /s/ Rick Fox     Name: Rick Fox     Title: Chief
Financial Officer & Treasurer         ENERGY XXI LEASEHOLD, LLC       By: /s/
Rick Fox     Name: Rick Fox   Title: Chief Financial Officer & Treasurer

 

S-1Signature Page to EXXI Obligor Guaranty

 

  

  ENERGY XXI PIPELINE II, LLC       By: /s/ Rick Fox     Name: Rick Fox    
Title: Chief Financial Officer & Treasurer         MS ONSHORE, LLC       By: /s/
Rick Fox     Name: Rick Fox     Title: Chief Financial Officer & Treasurer      
  M21K, LLC       By: /s/ Rick Fox     Name: Rick Fox     Title: Chief Financial
Officer & Treasurer         SOILEAU CATERING, LLC       By: /s/ Rick Fox    
Name: Rick Fox     Title: Chief Financial Officer & Treasurer         EPL OIL &
GAS, INC.       By: /s/ Rick Fox     Name: Rick Fox     Title: Chief Financial
Officer & Treasurer

 

S-2Signature Page to EXXI Obligor Guaranty

 

  

  ANGLO-SUISSE OFFSHORE PIPELINE PARTNERS, LLC       By: /s/ Rick Fox     Name:
Rick Fox     Title: Chief Financial Officer & Treasurer         DELAWARE EPL OF
TEXAS, LLC       By: /s/ Rick Fox     Name: Rick Fox     Title: Chief Financial
Officer & Treasurer         ENERGY PARTNERS LTD., LLC       By: /s/ Rick Fox    
Name: Rick Fox     Title: Chief Financial Officer & Treasurer         EPL OF
LOUISIANA, L.L.C.       By: /s/ Rick Fox     Name: Rick Fox     Title: Chief
Financial Officer & Treasurer         EPL PIONEER HOUSTON, INC.       By: /s/
Rick Fox     Name: Rick Fox     Title: Chief Financial Officer & Treasurer

 

S-3Signature Page to EXXI Obligor Guaranty

 

  

  EPL PIPELINE, L.L.C.       By: /s/ Rick Fox     Name: Rick Fox     Title:
Chief Financial Officer & Treasurer         NIGHTHAWK, L.L.C.       By: /s/ Rick
Fox     Name: Rick Fox     Title: Chief Financial Officer & Treasurer        
ENERGY XXI OFFSHORE SERVICES, INC.       By: /s/ Rick Fox     Name: Rick Fox    
Title: Chief Financial Officer & Treasurer         ENERGY XXI NATURAL GAS
HOLDINGS, INC.       By: /s/ Rick Fox     Name: Rick Fox     Title: Chief
Financial Officer & Treasurer         NATURAL GAS ACQUISITION COMPANY I, LLC    
  By: /s/ Rick Fox     Name: Rick Fox     Title: Chief Financial Officer &
Treasurer

 

S-4Signature Page to EXXI Obligor Guaranty

 

  

  ENERGY XXI SERVICES LLC       By: /s/ Rick Fox     Name: Rick Fox     Title:
Chief Financial Officer & Treasurer         Notice Address for each Guarantor:  
    1021 Main (One City Centre), Suite 2626   Houston, Texas  77002  
Attention:  Bruce Busmire   Telephone:  (713) 351-3033   Facsimile: (713)
351-3333

 

S-5Signature Page to EXXI Obligor Guaranty

 

  

Annex I to
Guaranty

 

[FORM OF] JOINDER AGREEMENT

 

JOINDER AGREEMENT (this “Joinder Agreement”), dated as of [ ], 20[ ], made by [
] (the “Additional Guarantor”), in favor of Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) parties to the First Lien Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such First Lien Credit Agreement.

 

WITNESSETH :

 

WHEREAS, Energy XXI Gulf Coast, Inc. (the “Borrower”), the Lenders and the
Administrative Agent have entered into an First Lien Exit Credit Agreement,
dated as of December 30, 2016 (as amended, supplemented or otherwise modified
from time to time, the “First Lien Credit Agreement”);

 

WHEREAS, in connection with the First Lien Credit Agreement the Borrower and
certain of its Subsidiaries (other than the Additional Guarantor) have entered
into the Guaranty dated as of December 30, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Guaranty”) in favor of the
Administrative Agent for the ratable benefit of the Secured Parties;

 

WHEREAS, the First Lien Credit Agreement requires the Additional Guarantor to
become a party to the Guaranty; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guaranty;

 

NOW, THEREFORE, IT IS AGREED:

 

1.          Guaranty. By executing and delivering this Joinder Agreement, the
Additional Guarantor, as provided in Section 5.14 of the Guaranty, hereby
becomes a party to the Guaranty as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly (a) assumes all obligations
and a Guarantor; and (b) guarantees the Obligations pursuant to Article 2 of the
Guaranty. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Article 3 of the Guaranty, as
they relate to the Additional Guarantor, is true and correct on and as the date
hereof (after giving effect to this Joinder Agreement) as if made on and as of
such date.

 

 Annex I - 1 

 

  

2.          Governing Law. THIS JOINDER AGREEMENT, THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS JOINDER AGREEMENT AND ANY CLAIM OR CONTROVERSY ARISING
OUT OF OR RELATED TO THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

3.          Acceptance. The Additional Guarantor hereby expressly waives notice
of acceptance of this Joinder Agreement, acceptance on the part of the
Administrative Agent and the other Secured Parties being conclusively presumed
by their request for this Joinder Agreement and delivery of the same to the
Administrative Agent.

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

  [ADDITIONAL GUARANTOR]       By:       Name:     Title:

 

 Annex I - 2 

 

 

